DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 01/19/2021 has been entered. Claims 1-4 and 6-17 are pending in this US patent application. Claims 9-10 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020.
Claims 1-4, 6-8, and 11-12 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Rescigno as set forth in the previous Office action are withdrawn in light of the amendment of 01/19/2021, which amended claim 1 to recite that the composition is a saline solution suitable for use in an eye drop formulation.

Claim Interpretation
The elected species of bacteria is Lactobacillus paracasei CNCM I-5220. The instant specification indicates that strain CNCM I-5220 is the same strain as Lactobacillus paracasei CNCM I-1390 and is also called Lactobacillus paracasei B21060 (see, for example, page 4, lines 9-14 of the specification as filed). As such, any prior art that teaches any fermented product of Lactobacillus paracasei CNCM I-1390 or Lactobacillus paracasei B21060 will be interpreted to read on instant claims 1-4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, and 11-12 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in the amended claims of 01/19/2021. However, because the basis of the rejection is unchanged, the rejection has been maintained.

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The instant claims in light of Applicant’s elected species recite a “saline solution suitable for use in an eye drop formulation” containing a “fermented product” of Lactobacillus paracasei CNCM I-5220. The product is not limited in any way and can refer to the cells themselves or to any compound produced by the cells. The strain is naturally occurring (see, for example, US 2011/0206650, which states that L. paracasei CNCM I-1390 is isolated from healthy babies [page 1, paragraph 0011]). In addition, the only components that are necessarily present in a “saline solution” are sodium chloride and water, both of which are naturally occurring. As such, the instant claims recite a judicial exception.

Claims 1-4 do not recite anything other than the judicial exception. Claim 6 recites that the composition contains “adjuvants and/or other therapeutic agents”. This broad recitation does not require that the “adjuvants and/or other therapeutic agents” be any “agents” that are not produced by the cells themselves, and so claim 6 also does not require anything other than the judicial exception. Claims 8, 11, and 12 recite concentrations for the claimed fermented product. However, diluting a judicial exception does not constitute a marked difference.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite any additional elements that would integrate the judicial exception into a practical application because they recite only compositions that contain the judicial exception.

‘Significantly more’ analysis:


Claim 7 recites that the composition is “in the form of an eye-drop formulation”, but the claims and specification do not provide any further definition of “an eye-drop formulation”. As any culture of the elected strain in a culture medium comprising saline would result in a conditioned medium comprising saline and a suspension of the cells in said medium comprising saline, either of which could potentially be applied to the eyes of a subject, the recitation that the composition “is in the form of an eye-drop formulation” would be well-understood, routine, and conventional in the art.

Therefore, claims 1-4, 6-8, and 11-12 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 11-12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peluso et al., Infect. Immun. 75(4): 1730-1737 (2007), as evidenced by Wikipedia, https://en.wikipedia.org/wiki/RPMI_1640, accessed 04/14/2021.

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in the amended claims of 01/19/2021. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Peluso teaches the effect of probiotic bacterial strains on human peripheral and mucosal T-cell functions (see entire document, including page 1730, right column, paragraph 2). The supernatant from the culture of Lactobacillus paracasei B21060 in RPMI 1640 culture medium was recovered and mixed with RPMI 1640 culture medium containing fetal bovine serum at several concentrations, including 25% (v/v) culture supernatant, for assays with T cells (page 1731, left column, paragraph 4; reads on claims 1-4, 6-8, and 11-12; the instant specification states that the instantly claimed strain is B21060, as discussed above; the fetal bovine serum can be interpreted as a “therapeutic agent”; a culture supernatant could potentially be administered to the eyes of a subject and so can be interpreted as an “eye-drop formulation”).
Wikipedia teaches that RPMI 1640 culture medium contains sodium chloride (see entire document, including page 1, under “Composition”). As such, the RPMI 1640 culture medium of Peluso in which the L. paracasei cells are cultured (and, thus, is a component of the culture supernatant from the cells) and with which the culture L. paracasei supernatant solution could potentially be administered to the eyes of a subject, the solution can be interpreted as being “suitable for an eye drop formulation” as instantly recited.
Therefore, claims 1-4, 6-8, and 11-12 are anticipated by Peluso, as evidenced by Wikipedia, and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6-8, and 11-12 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0087902 filed by Rescigno et al., published 04/12/2012, in view of US patent application 2014/0377238 filed by Budelli et al., published 12/25/2014.

Rescigno teaches the administration of Lactobacillus paracasei CNCM I-1390 or supernatants thereof to subjects for the treatment of inflammatory bowel diseases, such as Crohn’s disease (see entire document, including page 1, paragraph 0014; cf. claims 1-4 and 7; as discussed above under Claim Interpretation, any prior art that teaches any fermented product of Lactobacillus paracasei CNCM I-1390 will be interpreted to read on instant claims 1-4 in light of Applicant’s specification; the Examiner notes that the cells themselves and the supernatant from culturing the cells can both be interpreted as “fermented products” of L. paracasei CNCM I-1390; in addition, a supernatant of L. paracasei CNCM I-1390 could potentially be administered to the eyes of a subject and so can be interpreted as an “eye-drop formulation” in the absence of any further limitation of “eye-drop formulation” in the claims and any explicit definition of “eye-drop formulation” in the specification). In certain embodiments, the L. paracasei CNCM I-L. paracasei CNCM I-1390 culture supernatant is used at a 1:5 dilution (page 6, paragraph 0111; cf. claims 8 and 11; the Examiner notes that a 1:5 dilution is 20% (v/v)). In addition, Rescigno teaches that the culture supernatant may be used undiluted as well as in dilutions of 1:5 to 1:100 (page 6, paragraph 0111). The composition may be formulated as a drink for gastrointestinal use (page 5, paragraph 0089) and may contain any additional excipients among those commonly employed in pharmaceutical formulations (page 5, paragraph 0096).

However, Rescigno does not explicitly teach using the supernatant at a 1:4 (i.e., 25%) dilution as recited in instant claim 12 or diluting the supernatant with a saline solution.

Budelli teaches the use of compositions comprising Lactobacillus paracasei for the treatment of inflammatory bowel diseases, including Crohn’s disease (see entire document, including page 1, paragraphs 0006-0007). The compositions can comprise cells, culture supernatants, or both (page 5, paragraph 0064). Normal saline can be used as an excipient and diluent for pharmaceutical compositions containing L. paracasei cells as the active ingredient (page 6, paragraph 0069; cf. claim 1).

While Rescigno does not teach that saline can be used as the excipient in the L. paracasei CNCM I-1390 cell and/or supernatant composition administered to subjects for the treatment of inflammatory bowel diseases, such as Crohn’s disease, it would have been obvious to one of ordinary skill in the art to do so because Rescigno teaches that the composition may contain any additional excipients among those commonly employed in pharmaceutical formulations and because Budelli teaches that saline is an excipient and diluent that can be used in L. paracasei compositions, which may contain cells and/or supernatants, for the treatment of inflammatory bowel diseases, including Crohn’s disease. One of ordinary skill in the art would have a reasonable expectation that using the saline of Budelli as the excipient in the composition of Rescigno would successfully result in the production of a L. paracasei composition that could be used for the treatment of inflammatory bowel diseases, such as Crohn’s disease. The Examiner notes that a liquid composition comprising L. paracasei CNCM I-1390 cells and/or culture supernatants and saline as rendered obvious by Rescigno and Budelli could be administered to the eyes of a subject, and so the composition would be “suitable for an eye drop formulation” as instantly recited.
While Rescigno does not explicitly teach using the supernatant at a 1:4 dilution as recited in instant claim 12, the dilution used in the composition of Rescigno would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of conditioned supernatant in the assay because the amount of supernatant in the assay is an art-recognized, result-effective variable known to affect the response of the treated subject to the supernatant, which would have been optimized in the art to provide the desired level of response.
Therefore, claims 1-4, 6-8, and 11-12 are rendered obvious by Rescigno in view of Budelli and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 6-8, and 11-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16-18, and 20 of copending Application No. 16/965471 (reference application). 

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in the amended claims of 01/19/2021. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘471 recite a composition that comprises a fermented product of L. paracasei CNCM I-5220 in saline and includes all of the limitations of instant claims 1-4, 6-8, and 11-12. The fermented product in saline would meet the limitations of a “saline solution suitable for an eye drop formulation” as recited 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, and 11-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 18 of copending Application No. 16/965469 (reference application). 

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in the amended claims of 01/19/2021. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘469 recite a composition that comprises a fermented product of L. paracasei CNCM I-5220 and includes all of the limitations of instant claims 1-4, 6-8, and 11-12. The Examiner notes that the fermented supernatant of ‘469 includes compounds that can be interpreted as “therapeutic agents” and may be interpreted as an “eye-drop formulation”. The fermented product in saline (cf. ‘469 claim 5) would meet the limitations of a “saline solution suitable for an eye drop formulation” as recited in instant claim 1. The Examiner further notes that the concentrations recited in instant claims 8, 11, and 12 would be within the realm of routine optimization of the prima facie obvious in light of the claims of ‘469. Therefore, the instant claims are ‘anticipated’ or ‘rendered obvious’ by the cited claims of ‘469 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 101. Applicant states that L. paracasei CNCM I-5220 cells cannot be interpreted as fermentation products of the cells any more than beer is the barley or wine is the grape that they are fermented from (remarks, page 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the fermentation of barley into beer or grapes into wine does not result in the production of more barley or grapes. However, in contrast, the fermentation of L. paracasei CNCM I-5220 does result in the production of more L. paracasei CNCM I-5220 cells. For example, the fermentation process given in the instant specification involves the fermentation of the L. paracasei B21060 cells until the desired concentration of lactobacilli is reached (see page 10, lines 15-25 of the instant specification as filed). As such, the fermentation of L. paracasei B21060 results in the production of a culture supernatant and of additional L. paracasei B21060 cells. If Applicant intends for the “fermented product” of claim 1 to refer exclusively to a particular fermented product, such as a culture supernatant, Applicant is invited to amend the claims to specifically recite the particular fermented product.

Applicant states that the amended claims are drawn to a saline solution and that the recited cells do not occur naturally in saline solutions. Applicant states that “one expects the fermented products…to be different in saline solution than in solutions in which they occur naturally” (remarks, pages 5 and 6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that a composition that contains only judicial exceptions, even if those judicial exceptions do not occur together in nature, is still a judicial exception unless Applicant can provide evidence that the combination of the naturally occurring products exhibits a marked difference from the products when viewed in isolation. While Applicant has asserted that the fermented products are “different in saline solution than in solutions in which they occur naturally,” Applicant does not provide any evidence for this statement or any further explanation of the type of “difference” that can be expected. The arguments of counsel cannot take the place of evidence on the record. See MPEP § 2145 (I).

Applicant has traversed the above rejection of the claims under 35 U.S.C. 102(a)(1) as being anticipated by Peluso. Applicant states that Peluso does not teach adding the cells or cell supernatants to a saline solution (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above, the RPMI 1640 culture medium used by Peluso to culture the lactobacilli and dilute the supernatants contains saline. As such, the composition satisfies the limitation “saline solution suitable for use in an eye L. paracasei CNCM I-5220.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.